DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Berk on 9 October 2021.
The application has been amended as follows: 
Claims 1—30. (Canceled).
(Currently Amended) A vaporizer device, comprising:
a heater configured to vaporize a vaporizable material; 
an output comprising a light display; 
a controller configured to regulate a temperature of the heater; 
a mouthpiece coupled to an end of the vaporizer device, wherein the vaporized vaporizable material is configured to be delivered through the mouthpiece;
a sensor coupled to the controller; and
at least one memory storing instructions which, when executed by the controller, result in operations comprising:
via the sensor, wherein the use comprises contact with the mouthpiece; and
	altering, in response to the detection, an appearance of the light display.
(Previously Presented) The vaporizer device of claim 31, wherein altering the appearance of the light display comprises: increasing or decreasing a rate of change in an appearance of a plurality of lights of the light display.
(Previously Presented) The vaporizer device of claim 32, wherein the appearance of the plurality of lights comprises a flicker of the plurality of lights.
(Previously Presented) The vaporizer device of claim 32, wherein the appearance of the plurality of lights comprises a color of each light of the plurality of lights.
(Previously Presented) The vaporizer device of claim 31, wherein the appearance comprises a brightness of a plurality of lights of the light display.
(Previously Presented) The vaporizer device of claim 31, wherein altering the appearance of the light display comprises: increasing or decreasing a rate at which colors of a plurality of lights of the light display are cycled through.
(Canceled).
(Previously Presented) The vaporizer device of claim 31, wherein the detecting comprises determining use of the vaporizer device for a predetermined amount of time.
(Previously Presented) The vaporizer device of claim 38, wherein the predetermined amount of time is 10 seconds.
(Currently Amended) The vaporizer device of claim 31, wherein the operations further comprise: sensing 
(Currently Amended) The vaporizer device of claim 40, wherein the operations further comprise: altering, in response to the sensing 
(Currently Amended) The vaporizer device of claim 40, wherein the sensing sensing 
(Previously Presented) The vaporizer device of claim 31, wherein the operations further comprise: switching, in response to the detection, between a standby mode and an active mode.
(Previously Presented) The vaporizer device of claim 31, wherein the operations further comprise: switching, in response to the detection, between a first operational mode and a second operational mode.
(Previously Presented) The vaporizer device of claim 44, wherein the appearance of the light display is altered in the second operational mode.
(Previously Presented) The vaporizer device of claim 31, wherein the operations further comprise: activating, in response to the detection, the heater.
(Previously Presented) The vaporizer device of claim 31, wherein detecting use of the vaporizer device comprises receiving an input via a user interface displayed on a mobile device communicatively coupled to the vaporizer device.
(Currently Amended) A method, comprising:
detecting, via a sensor coupled to a vaporizer device, use of the vaporizer device by a user, the vaporizer device comprising:
a heater configured to vaporize a vaporizable material; 

a mouthpiece coupled to an end of the vaporizer device, wherein the vaporized vaporizable material is configured to be delivered through the mouthpiece; and
a controller configured to regulate a temperature of the heater;
wherein the use comprises contact with the mouthpiece; and
altering, in response to the detection and by the controller, an appearance of the light display of the vaporizer device.
(Previously Presented) The method of claim 48, wherein altering the appearance of the light display comprises: increasing or decreasing a rate of change in appearance of a plurality of lights of the light display.
(Previously Presented) The method of claim 49, wherein the appearance comprises a flicker or a color of the plurality of lights. 
Allowable Subject Matter
Claims 31-36 & 38-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Tremblay (United States Pre-Grant Publication 2015/0181945) is the closest prior art. In ¶ 0064, Tremblay discusses detection of a user by detecting if the fluid is being drawn through the mouthpiece. In contrast, the instant claims are drawn to detecting the user touching the mouthpiece. Thus the current invention will detect the user even when the user is not drawing liquid through the mouthpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Examiner’s Note
Applicant is reminded to submit an IDS that cites every reference cited in the parent case prior to paying the issue fee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799